Execution Version AMERON (PTE) LTD. NOTE PURCHASE AGREEMENT November 25, 2005 SGD51,000,000 4.245% Senior Secured Notes due November 25, 2012 TABLE OF CONTENTS Page 1. AUTHORIZATION OF NOTES 1 2. SALE AND PURCHASE OF NOTES 1 3. CLOSING 1 4. CONDITIONS TO CLOSING 2 4.1. Representations and Warranties 2 4.2. Performance; No Default 2 4.3. Compliance Certificate 2 4.4. Opinions of Counsel 2 4.5. Purchase Permitted By Applicable Law, etc. 3 4.6. Sale of Other Notes 3 4.7. Payment of Special Counsel Fees 3 4.8. Private Placement Number 3 4.9. Changes in Corporate Structure 3 4.10. Security Interests in Personal and Mixed Property; Mortgages 4 4.11. Evidence of Insurance. 5 4.12. Note Party Documents 5 4.13. Collateral Agency and Intercreditor Agreement 5 4.14. Structuring Fee 5 4.15. Acceptance of Appointment to Receive Service of Process. 6 4.16. Proceedings and Documents 6 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6 5.1. Organization; Power and Authority 6 5.2. Authorization, etc 6 5.3. Compliance with Laws, Other Instruments, etc 6 5.4. Governmental Authorizations, etc 7 5.5. Litigation; Observance of Agreements, Statutes and Orders 7 5.6. Taxes 7 5.7. Private Offering by the Company 8 5.8. Use of Proceeds; Margin Regulations 8 5.9. Foreign Assets Control Regulations, etc 8 5.10. Status under Certain Statutes 9 5.11. Currency Control Laws 9 6. REPRESENTATIONS OF THE PURCHASER 9 6.1. Purchase for Investment 9 6.2. Source of Funds 9 7. INFORMATION AS TO COMPANY 11 7.1. Financial and Business Information 11 i 7.2. Inspection 12 8. PREPAYMENT OF THE NOTES 13 8.1. Required Prepayments 13 8.2. Optional Prepayments with Make-Whole Amount 13 8.3. Allocation of Partial Prepayments 13 8.4. Maturity; Surrender, etc. 13 8.5. Make-Whole Amount 13 8.6. Prepayments under the Collateral Agency and Intercreditor Agreement. 15 9. AFFIRMATIVE COVENANTS 15 9.1. Compliance with Law 15 9.2. Maintenance of Properties 15 9.3. Payment of Taxes and Claims 15 9.4. Corporate Existence, etc. 16 9.5. Information Required by Rule 144A 16 10. NEGATIVE COVENANTS 16 10.1 Use of Proceeds; Hostile Tender Offer 16 10.2 Terrorism Sanctions Regulations 16 11. EVENTS OF DEFAULT 17 12. REMEDIES ON DEFAULT, ETC. 20 12.1. Acceleration 20 12.2. Other Remedies 20 12.3. Rescission 21 12.4. No Waivers or Election of Remedies, Expenses, etc. 21 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 21 13.1. Registration of Notes 21 13.2. Transfer and Exchange of Notes; Transferee to Become Party to Collateral Agency and Intercreditor Agreement 22 13.3. Replacement of Notes 22 14. TAX INDEMNIFICATION 22 15. PAYMENTS ON NOTES 26 15.1. Place of Payment 26 15.2. Home Office Payment 26 16. EXPENSES, ETC 26 16.1. Transaction Expenses 26 16.2. Certain Taxes 27 16.3. Survival 27 17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 27 ii 18. AMENDMENT AND WAIVER 27 18.1. Requirements 27 18.2. Solicitation of Holders of Notes 28 18.3. Binding Effect, etc. 28 18.4. Notes held by Company, etc. 28 19. NOTICES 28 20. REPRODUCTION OF DOCUMENTS 29 21. CONFIDENTIAL INFORMATION 29 22. SUBSTITUTION OF PURCHASER 30 23. MISCELLANEOUS 31 23.1. Successors and Assigns 31 23.2. Payments Due on Non-Business Days 31 23.3. Severability 31 23.4. Construction 31 23.5. Counterparts 31 23.6. Governing Law 32 23.7. Collateral Release Date 32 23.8. Jurisdiction and Process; Waiver of Jury Trial 32 23.9. Obligation to Make Payment in Singapore Dollars 33 23.10. Language 33 iii Schedules and Exhibits Schedule A Information Relating to Purchasers Schedule B Defined Terms Schedule 5.8 Use of Proceeds Exhibit 1 Form of 4.245% Senior Secured Note due November 25, 2012 Exhibit 2(a) Form of Opinion of General Counsel for the Note Parties Exhibit 2(b) Form of Opinion of Special United States Counsel for the Note Parties Exhibit 2(c) Form of Opinion of Special Singapore Counsel for the Company Exhibit 2(d) Form of Opinion of Special Hawaiian Counsel for Island Ready - Mix Concrete, Inc. Exhibit 3 Form of Collateral Agency and Intercreditor Agreement Exhibit 4 Form of Mortgage Exhibit 5 Form of Security Agreement Exhibit 6 Form of Multiparty Guaranty iv AMERON (PTE) LTD. c/o
